DETAILED ACTION
This communication is responsive to Applicant’s amendment for application 16/263,943 dated 2 November 2021, responding to the 6 August 2021 Office Action provided in the rejection of claims 1-20, wherein claim 20 has been canceled and new claim 21 has been added.
Claims 1-19 and 21 remain pending in the application and have been fully considered by the examiner. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s primary argument is directed to:
Inbaraj nor the Ashihara references teach the recited claim language. Further, Applicant argues that the Ashihara reference does teach that any requests are transmitted in response to determining that a first hypervisor is violating at least one hypervisor condition (see Applicant’s remarks, pages 10-12), independent claims 9 and 15 are patentable for similar reasons, and claims 2-8 and 21, 10-14, and 16-19 are patentable as depending upon claims 1, 9, and 15, respectively.

Regarding (A), Examiner respectfully disagrees with this argument. First, it is noted that the Inbaraj reference discloses performing determining and reallocation actions in response a first hypervisor violating a condition (see for example Inbaraj, this limitation is disclosed such that the power optimizer uses the received information to determine if VMs executed by the hypervisor on the server are above or below thresholds; paragraphs [0037], [0041]. This determination is part of a determination of whether a load metric of a first hypervisor is in a first predetermined relationship with a first threshold, including above the threshold (i.e. claimed “determin[ing]…that the first hypervisor is violating at least one hypervisor condition”); paragraph [0043]. When the relationship to threshold of the first hypervisor is determined, a determination is made with respect to a load metric of a second hypervisor; paragraph [0045]. When a determination is made that the second hypervisor is able to run virtual desktops of the paragraphs [0046]-[0047])
The Keagy reference is applied as modifying the Inbaraj references to teach that it is well-known and obvious to reallocate at least one virtual machine from a first hypervisor to a second hypervisor (see for example Keagy, this limitation is disclosed such that a hypervisor management module initiates migration of a virtual machine from a first node with a hypervisor (i.e. a first sever with a “first hypervisor”) to a hypervisor of a second node (i.e. reallocating to “the second hypervisor”); Fig.29 and associated text, col.50 lines {54}-{67}). 
The Ashihara reference is applied as modifying the Inbaraj and Keagy references to teach transmitting a request for additional hypervisor data to the plurality of servers, receiving the additional hypervisor data from at least one of the plurality of servers, and determining based on the additional hypervisor data, a second hypervisor that is not satisfying at least a second hypervisor condition (see for example Ashihara, this limitation is disclosed such that there are physical servers 5 and 6 that are mutually connected; paragraph [0059]. The physical servers 5 and 6 implement virtual machines managed by VMMs (i.e. hypervisors); paragraph [0060]. Virtual machines migration occurs to VMMs other than the VMM to which the virtual machine belongs on the physical servers; paragraph [0063]. A VM management apparatus with a VMM managing section manages the virtual machines which operate on the physical servers 5 and 6; paragraph [0065]. The apparatus is operable to requests VMM data of VMs operating on the servers. A list of VMM data is returned, the VMM operating at a server; paragraphs [0137], [0141], [0191]. When a VMM (i.e. “hypervisor”) of a plurality of VMMs meet (i.e. “satisfying”) a condition (a) – (c), the VMM (i.e. second hypervisor) is set as a migration destination (i.e. when a VMM is satisfying a condition, it is not satisfying the opposite of that condition, paragraphs [0144], [0148]-[0151]).
Applicant’s arguments that the cited references, specifically Inbaraj and Ashihara, do not disclose “in response to determining that the first hypervisor is violating the at least one hypervisor condition: transmit[ting] a request for additional hypervisor data…”, “…receive[ing] the additional hypervisor data…” and “determine[ing], based on the additional hypervisor data, a second hypervisor that is not satisfying at least a second hypervisor condition”, and that the Ashihara reference does teach that any requests are transmitted in response to determining that a first hypervisor is violating at least one hypervisor condition appears to ignore that the Inbaraj reference as modified by the Keagy and Ashihara references is applied as teaching the limitations at issue. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such, Examiner believes the combination of Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, and further in view of Ashihara discloses the limitations at issue. Therefore, this argument is unpersuasive.

Allowable Subject Matter
Claim 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inbaraj et al. (U.S. 2018/0341507) (Hereinafter Inbaraj) in view of Keagy et al. (U.S. 8,352,608) (Hereinafter Keagy), further in view of Kuroda et al. (U.S. 2012/0233607) (Hereinafter Kuroda), further in view of Takano et al. (U.S. 2013/0227127) (Hereinafter Takano), and further in view of Ashihara et al. (U.S. 2012/0195187) (Hereinafter Ashihara – art made of record).
As per claim 1, Inbaraj discloses a system comprising: 
a computing device (see for example Inbaraj, this limitation is disclosed such that there is a power optimizer 302 (i.e. claimed “computing device”); paragraph [0033]) configured to: 
transmit a request for hypervisor data (see for example Inbaraj, this limitation is disclosed such that the power optimizer requests information from a hypervisor 340(1) (i.e. claimed “transmit[ting] a request for hypervisor data”); paragraph [0037]); 
receive the hypervisor data, in response to the request, of a first hypervisor executing on the first server of the plurality of servers, wherein the first hypervisor is allocated at least one virtual machine (see for example Inbaraj, this limitation is disclosed such that the power optimizer receives the requested information from the hypervisor (i.e. claimed “receiv[ing] the hypervisor data, in response to the request”); paragraph [0037]. Virtual machines (VMs) are allocated to the hypervisor; paragraph [0019]. Hypervisors are executed on a server system including a hardware platform and host bus adapters (i.e. requesting information from a hypervisor comprises “transmit[ting] a request…to a first server”); paragraph [0019]. Further, there are a plurality of sever systems (i.e. the server is “a first server of a plurality of servers”); Fig.3 and associated text); 
determine, based on the received hypervisor data, that the first hypervisor is violating at least one hypervisor condition (see for example Inbaraj, this limitation is disclosed such that the power optimizer uses the received information to determine if VMs executed by the hypervisor on the server are above or below thresholds; paragraphs [0037], [0041]. This determination is part of a determination of whether a load metric of a first hypervisor is in a first predetermined relationship with a first threshold, including above the threshold (i.e. claimed “determin[ing]…that the first hypervisor is violating at least one hypervisor condition”); paragraph [0043]); and 
in response to determining that the first hypervisor is violating the at least one hypervisor condition: determine a second hypervisor (see for example Inbaraj, this limitation is disclosed such that when the relationship to threshold of the first hypervisor is determined, a determination is made with respect to a load metric of a second hypervisor; paragraph [0045]); and
reallocate from the first hypervisor to the second hypervisor (see for example Inbaraj, this limitation is disclosed such that when a determination is made that the second hypervisor is able to run virtual desktops of the first hypervisor, the virtual desktops are migrated from the first hypervisor to the second hypervisor; paragraphs [0046]-[0047]).
Although Inbaraj discloses reallocating from a first hypervisor to a second hypervisor, Inbaraj does not explicitly teach reallocating at least one virtual machine from a first hypervisor to a second hypervisor.
However, Keagy discloses reallocat[ing] at least one virtual machine from a first hypervisor to a second hypervisor (see for example Keagy, this limitation is disclosed such that a hypervisor management module initiates migration of a virtual machine from a first node with a hypervisor (i.e. a first sever with a “first hypervisor”) to a hypervisor of a second node (i.e. reallocating to “the second hypervisor”); Fig.29 and associated text, col.50 lines {54}-{67}).
Inbaraj in view of Keagy is analogous art because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Inbaraj by instructing a destination node and destination hypervisor to allocate for a virtual machine as taught by Keagy because it would enhance the teaching of Inbaraj with an effective means of allocating the processing resources, memory, etc. sufficient for transferring a virtual machine from a source to destination (as suggested by Keagy, see for example col.50 lines {54}-{67}).
Although Inbaraj in view of Keagy discloses transmitting a request for hypervisor data to a first server of a plurality of servers, and receiving the hypervisor data, in response to the request, of a first hypervisor executing on the first server of the plurality of servers, wherein the 
However, Kuroda discloses transmitting a request for hypervisor data to a first server of a plurality of servers (see for example Kuroda, this limitation is disclosed such that, for each server of a plurality of servers (i.e. claimed “a first server of a plurality of servers” inclusive), a server is polled in order to identify each hypervisor running on the server (i.e. claimed “transmitting a request for hypervisor data to a … server”); Fig.1 and associated text, paragraphs [0050]-[0051]), and 
 receiving the hypervisor data, in response to the request, identifying a first hypervisor executing on the first server of the plurality of servers (see for example Kuroda, this limitation is disclosed such that for each server in response to polling the server to identify hypervisors, virtual topology data identifies each hypervisor (claimed “a first hypervisor” inclusive) running on the server (i.e. receiving the hypervisor data, in response to the request, identifying a first hypervisor executing on the first server of the plurality of servers”); paragraphs [0050]-[0051]).
Inbaraj in view of Keagy is analogous art with Kuroda because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Inbaraj in view of Keagy by polling servers to identify running hypervisors as taught by Kuroda because it would enhance the teaching of Inbaraj in view of Keagy with an effective means of routing data communications to paragraph [0051]).
Although Inbaraj in view of Keagy, further in view of Kuroda discloses reallocat[ing] at least one virtual machine from a first hypervisor to a second hypervisor, Inbaraj in view of Keagy, further in view of Kuroda does not explicitly teach transmitting an allocation message to reallocate, wherein the allocation message identifies a processing task of at least one virtual machine.
However, Takano discloses transmitting an allocation message to reallocate, wherein the allocation message identifies a processing task of at least one virtual machine (see for example Takano, this limitation is disclosed such that a migration command part transmits a migration execution command (i.e. Applicant’s claimed “transmitting an allocation message”) to a hypervisor that manages VMs at a migration destination; paragraph [0402]. The migration execution command includes a task ID corresponding to a task being performed by a guest OS (i.e. the migration execution command “identifies a processing task of at least one virtual machine”) of a VM at the migration source, and the hypervisor that receives the migration execution command in response starts up a switching execution part that moves the guest OS that performs [the specified] task corresponding to the task ID from the source to the migration destination (i.e. the migration execution command is “an allocation message to reallocate”); paragraph [0404]).
Inbaraj in view of Keagy, further in view of Kuroda is analogous art with Takano because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Inbaraj in view of Keagy, paragraph [0060]).
Inbaraj in view of Keagy, further in view of Kurodo, further in view of Takano does not explicitly teach transmit[ting] a request for additional hypervisor data to a plurality of servers, receiv[ing] the additional hypervisor data from at least one of the plurality of servers, and determin[ing], based on the additional hypervisor data, a second hypervisor that is not satisfying at least a second hypervisor condition.
However, Ashihara discloses transmit[ting] a request for additional hypervisor data to a plurality of servers (see for example Ashihara, this limitation is disclosed such that there are physical servers 5 and 6 that are mutually connected; paragraph [0059]. The physical servers 5 and 6 implement virtual machines managed by VMMs (i.e. hypervisors); paragraph [0060]. Virtual machines migration occurs to VMMs other than the VMM to which the virtual machine belongs on the physical servers; paragraph [0063]. A VM management apparatus with a VMM managing section manages the virtual machines which operate on the physical servers 5 and 6; paragraph [0065]. The apparatus is operable to requests VMM data of VMs operating on the servers; paragraphs [0137], [0141], [0191]);
receiv[ing] the additional hypervisor data from at least one of the plurality of servers (see for example Ashihara, this limitation is disclosed such that a list of VMM data is returned, the VMM operating at a server; paragraphs [0137], [0141], [0191]); and 
determin[ing], based on the additional hypervisor data, a second hypervisor that is not satisfying at least a second hypervisor condition (see for example Ashihara, this limitation is disclosed such that when a VMM (i.e. “hypervisor”) of a plurality of VMMs meet (i.e. “satisfying”) a condition (a) – (c), the VMM (i.e. second hypervisor) is set as a migration destination (i.e. when a VMM is satisfying a condition, it is not satisfying the opposite of that condition, disclosing “a second hypervisor that is not satisfying at least a second hypervisor condition”); paragraphs [0144], [0148]-[0151]).
Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano is analogous art with Ashihara because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano by migrating between a plurality of VMMs operating on a plurality of servers as taught by Ashihara because it would enhance the teaching of Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano with an effective means of managing a plurality of virtual machines by VMMs connected between physical servers through virtual switches and physical NICs (as suggested by Ashihara, see for example paragraph [0062]).
As per claim 2, Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara discloses the system of claim 1, wherein the hypervisor data identifies processor consumption for the at least one virtual machine (see for example Inbaraj, this limitation is disclosed such that the information requested from the hypervisor includes load of the CPU (i.e. Applicant’s claimed “hypervisor data identifies processor consumption”); paragraphs [0037], [0041]), and wherein the computing device is configured to: 
determine whether the processor consumption is beyond a threshold (see for example Inbaraj, this limitation is disclosed such that it is determined whether one of the load metrics, including the load of the CPU, is above or below (i.e. “beyond”) a corresponding threshold; paragraphs [0037], [0041]); and 
determine that the first hypervisor is violating the at least one hypervisor condition when the processor consumption is beyond the threshold (see for example Inbaraj, this limitation is disclosed such that the power optimizer determines utilization is too low or too high (i.e. “hypervisor is violating…at least one hypervisor condition”) when CPU load information received from the hypervisor is above or below the threshold; paragraphs [0037], [0041]).
As per claim 4, Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara discloses the system of claim 1, wherein the hypervisor data identifies a number of virtual machines allocated to the first hypervisor (see for example Inbaraj, this limitation is disclosed such that a metric includes the number of VMs that are actively executed in the virtual machine execution space [of the hypervisor]; paragraph [0033]), and wherein the computing device is configured to: 
determine whether the number of virtual machines allocated to the first hypervisor is beyond a threshold (see for example Inbaraj, this limitation is disclosed such that it is determined whether the percentage of actively running VMs is above or below a threshold; paragraphs [0037], [0041]); and 
determine that the first hypervisor is violating the at least one hypervisor condition when the number of virtual machines is beyond the threshold (see for example Inbaraj, this limitation is disclosed such that the load of the system is determined to be too high (i.e. violating paragraph [0041]).
As per claim 5, Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara discloses the system of claim 1 (see rejection of claim 1 above), Inbaraj further disclosing the limitation wherein the computing device is configured to: transmit a deallocation message to the first server of the plurality of servers to deallocate the at least one virtual machine from the first hypervisor (see for example Inbaraj, this limitation is disclosed such that when the second hypervisor has the available capacity to be able to run virtual desktops (virtual machines) of the first hypervisor, a VDI management device requests the first hypervisor to migrate the virtual desktops and then power off; paragraph [0045]).
Inbaraj does not explicitly teach transmitting an allocation message to a second server of a plurality of servers to allocate at least one virtual machine to a second hypervisor.
However, Keagy discloses transmitting an allocation message to a second server of a plurality of servers to allocate at least one virtual machine to a second hypervisor (see for example Keagy, this limitation is disclosed such that when a hypervisor management module initiates migration of a virtual machine, the hypervisor management module first instructs a hypervisor (i.e. second hypervisor) of the destination node (i.e. second server) to allocate sufficient resources for the virtual machine that is to be migrated (i.e. claimed “transmitting an allocation message…to allocate the at least one virtual machine”); col.50 lines {54}-{67}).  
As per claim 6, Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara discloses the system of claim 1, wherein the computing device is configured to reallocate the at least one virtual machine from the first hypervisor to the second hypervisor executing on a second server of the plurality of servers (see for example Keagy, this limitation is disclosed such that when the hypervisor management module migrates a virtual machine to a hypervisor (i.e. second hypervisor) of the destination node (i.e. second server) from a source node (i.e. “first server”) with a hypervisor (i.e. “first hypervisor”); Fig.29 and associated text, col.50 lines {54}-{67}).  
As per claim 7, Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara discloses the system of claim 1 wherein determining the second hypervisor comprises determining that the second hypervisor does not violate the at least one hypervisor condition (see for example Inbaraj, this limitation is disclosed such that the hypervisor 340(j) (i.e. second hypervisor) of the server system 311(j) has the capacity (i.e. does not violate load thresholds) to create and receive the virtual desktops of the source server system; paragraphs [0040]-[0041]).  
As per claim 8, Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara discloses the system of claim 1, wherein the computing device is configured to allocate a plurality of virtual machines to the plurality of servers (see for example Inbaraj, this limitation is disclosed such that a cluster is organized from a group of hardware computing platforms (i.e. a plurality of servers) to provide the hardware resources for virtual machines (i.e. a plurality of virtual machines); paragraph [0003]).
Regarding claim 9, it is a method claim having similar limitations cited in claim 1.    Thus, claim 9 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 10, it is a method claim having similar limitations cited in claim 2.    Thus, claim 10 is also rejected under the same rationales as cited in the rejection of claim 2.

Regarding claim 13, it is a method claim having similar limitations cited in claim 5.    Thus, claim 13 is also rejected under the same rationales as cited in the rejection of claim 5.
Regarding claim 14, it is a method claim having similar limitations cited in claim 7.    Thus, claim 14 is also rejected under the same rationales as cited in the rejection of claim 7.
Regarding claim 15, it is a medium claim having similar limitations cited in claim 1.    Thus, claim 15 is also rejected under the same rationales as cited in the rejection of claim 1.
Regarding claim 16, it is a medium claim having similar limitations cited in claim 2.    Thus, claim 16 is also rejected under the same rationales as cited in the rejection of claim 2.
Regarding claim 18, it is a medium claim having similar limitations cited in claim 4.    Thus, claim 18 is also rejected under the same rationales as cited in the rejection of claim 4.
Regarding claim 19, it is a medium claim having similar limitations cited in claim 5.    Thus, claim 19 is also rejected under the same rationales as cited in the rejection of claim 5.

Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Inbaraj (U.S. 2018/0341507) in view of Keagy (U.S. 8,352,607), further in view of Kuroda (U.S. 2012/0233607), further in view of Takano (U.S. 2013/0227127), further in view of Ashihara (U.S. 2012/0195187) as applied to claims 1, 9, and 15 above, respectively, and further in view of Eaton et al. (U.S. 2015/0082432) (Hereinafter Eaton).
As per claim 3, Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara discloses the system of claim 1 (see rejection of claim 1 above), Inbaraj further discloses the limitations wherein the hypervisor data identifies information for the at least one virtual machine (see for example Inbaraj, this limitation is disclosed such that information is requested from the hypervisor with regard to VMs; paragraphs [0037]); and
determining that the first hypervisor is violating the at least one hypervisor condition (see for example Inbaraj, this limitation is disclosed such that the power optimizer determines utilization is too low or too high (i.e. “hypervisor is violating…at least one hypervisor condition”) when information received from the hypervisor is above or below the threshold; paragraphs [0037], [0041]).
Although Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara discloses that hypervisor data identifies information for at least one virtual machine, and determining that a first hypervisor is violating the at least one hypervisor condition, Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara does not explicitly teach the limitations wherein data identifies processor steal for at least one virtual machine, and wherein a computing device is configured to: determine whether processor steal is beyond a threshold; and at least one condition is when the processor steal is beyond the threshold.
However, Eaton discloses the limitations wherein data identifies processor steal for at least one virtual machine (see for example Eaton, this limitation is disclosed such that an analysis engine (see paragraph [0071]) detects metrics for a virtual machine including a CPU steal metric (i.e. claimed “identif[ying] processor steal for the at least one virtual machine); paragraph [0072]. Inbaraj further discloses identifying information for at least one virtual machine being hypervisor data; Inbaraj paragraph [0037]), and wherein a computing device is configured to: 
determine whether processor steal is beyond a threshold (see for example Eaton, this limitation is disclosed such that it is determined whether CPU steal mean is greater than a threshold; paragraph [0073]); and 
at least one condition is when the processor steal is beyond the threshold (see for example Eaton, this limitation is disclosed such that a condition is when CPU steal mean is greater than a threshold; paragraph [0073]).
Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara is analogous art with Eaton because they are from the same field of endeavor, virtualization.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara by determining CPU steal for a virtual machine as taught by Eaton because it would enhance the data collection of Inbaraj in view of Keagy, further in view of Kuroda, further in view of Takano, further in view of Ashihara with standard metrics that can be reported and analyzed as part of monitoring (as suggested by Eaton, see for example paragraphs [0072]-[0073]).
Regarding claim 11, it is a method claim having similar limitations cited in claim 3.    Thus, claim 11 is also rejected under the same rationales as cited in the rejection of claim 3.
Regarding claim 17, it is a medium claim having similar limitations cited in claim 3.    Thus, claim 17 is also rejected under the same rationales as cited in the rejection of claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196